Citation Nr: 0631467	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-16 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Department of Veterans Affairs nonservice-
connected death pension benefits.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The veteran had active military service from October 1950 to 
April 1952.  He died in October 1996.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.                 


FINDING OF FACT

The appellant's annualized countable income for 2002 and 2003 
exceeds the maximum annual income for death pension benefits 
for a surviving spouse. 


CONCLUSION OF LAW

The appellant's countable income is excessive for receipt of 
death pension benefits.  38 U.S.C.A. §§ 1521, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 
3.272, 3.273 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim for entitlement to 
nonservice-connected death pension benefits, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to initial 
adjudication of the appellant's nonservice-connected death 
pension claim, a letter dated in June 2003 satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
C.F.R. § 3.159(c).  The duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  As the issue 
on appeal is controlled by the appellant's level of annual 
income, there is no medical controversy and development of 
any medical evidence would have no bearing on the decision 
rendered below.  In February 2002, the appellant provided her 
financial information.  Moreover, a June 2003 SHARE (the 
interface between VA and the Social Security Administration 
(SSA) for purposes of verification of SSA benefits) printout 
showed information regarding the appellant's monthly income 
for the years 2002 and 2003.  The Board also notes that in 
the July 2003 decision letter, in response to the appellant's 
previous statement that she and the veteran had a son who was 
seriously disabled, the RO informed the appellant that if her 
son had become disabled prior to age 18, she could claim him 
as a dependent.  Thus, the RO notified the appellant of the 
information she needed to submit if she wished to claim her 
son as a dependent.  The appellant did not respond to the 
RO's request.  Nevertheless, by a September 2005 remand 
decision, the Board once again requested that that the RO 
notify the appellant of the information she needed to submit 
if she wished to claim her son as a dependent.  The Board 
also requested that the RO ask the appellant to verify her 
countable income and possible exclusions from income for each 
twelve-month period from February 14, 2002 (the date the RO 
received her claim for nonservice-connected death pension 
benefits) to the present by submitting Improved Pension 
Eligibility Verification Reports, Medical Expense Reports, or 
any other appropriate form, for each twelve-month period.  In 
a January 2006 letter from the RO to the appellant, the RO 
requested the aforementioned information.  The RO also asked 
the appellant to provide a complete date of birth and social 
security number for her son.  The evidence of record is 
negative for a response.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would substantiate the appellant's income for the relevant 
periods of time or provide the necessary information to 
classify the appellant's son as a dependent, and any further 
development on this matter would be futile.  See 38 U.S.C.A. 
§ 5103A(a)(2), 5103A(b); 38 C.F.R. § 3.159(c)(1)(i), 
(c)(2)(i), (d) (The claimant must cooperate fully with VA's 
reasonable efforts to obtain relevant records...); see also 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.).  Therefore, the Board concludes that no 
further assistance to the appellant is required.   

In light of the above, there is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.   See also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed.Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The appellant is seeking an award of death pension benefits, 
which have been denied due to excessive annual income.  

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271.  For the purpose of determining 
initial entitlement, the monthly rate of pension shall be 
computed by reducing the applicable maximum pension rate by 
the countable income on the effective date of entitlement and 
dividing the remainder by 12.  38 C.F.R. § 3.273(a).  
Nonrecurring income (income received on a one-time basis) 
will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income.  38 
C.F.R. § 3.271(c).

The effective date of an award of death pension is the first 
day of the month in which the veteran's death occurred if the 
claim is received within 45 days after the date of death; 
otherwise, the date of receipt of claim.  38 C.F.R. § 
3.400(c)(3)(ii). Payment of monetary benefits will commence 
the month following the effective date of the award.  38 
C.F.R. § 3.31.

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 
3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  
The MAPR is published in Appendix B of VA Manual M21-1 (M21- 
1) and is to be given the same force and effect as published 
in VA regulations.  38 C.F.R. § 3.21.

Effective December 1, 2001, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,407.  
See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  
Effective December 1, 2002, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,497.  
Id. 

Income from Social Security Administration benefits is not 
specifically excluded under 38 C.F.R. § 3.272, and therefore 
is included as countable income.  Certain unreimbursed 
medical expenses (in excess of five percent of the MAPR) may 
be excluded from countable income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272.

The appellant's original claim for VA nonservice-connected 
death pension benefits was denied in a December 1998 decision 
letter.  At that time, the RO denied the appellant's claim 
due to excessive income.  

In February 2002, the appellant submitted VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(Including Death Compensation if Applicable).  In the form, 
the appellant reported no income from any source.     

A SHARE printout dated June 2003 shows monthly benefits of 
$704 paid beginning December 2001, and $713.70 paid beginning 
December 2002.  

In December 2004, the Board received a statement in support 
of claim (VA Form 21-4138) from the appellant, with attached 
copies of certificates of adoption.  In the statement, the 
appellant indicated that she was submitting evidence of her 
three dependents.  The attached certificates of adoption 
showed that the appellant adopted a female child (born in 
August 1996) in December 1998, and a second female child 
(born in August 1998) in March 2000.  Although there is no 
actual certificate of adoption for a third female child (born 
in December 1994), there is a copy of a letter from an 
attorney to the appellant, dated in December 1998, which 
shows that at that time, the attorney noted that enclosed was 
a certificate of adoption for the aforementioned child.  In 
addition, a birth certification for the aforementioned child 
shows that the appellant is listed as the mother.

At the outset, the Board notes that the appellant's status is 
as a surviving spouse without dependent children for MAPR 
purposes.  In this regard, although the appellant has 
submitted evidence showing that after the veteran's death in 
1996, she adopted three children, there is no evidence 
showing that these children are the veteran's natural 
children, his stepchildren, or had been adopted by him.  See 
38 C.F.R. § 3.57 (2005).  In addition, although the appellant 
has previously reported that she and the veteran had a son 
who was seriously disabled, she has not provided the 
necessary information to claim her son as a dependent, even 
though such information was specifically requested.  As 
previously stated, VA's duty to assist is not a "one-way 
street."  See Wood, 1 Vet. App. at 190.  If a claimant wants 
help, he or she cannot passively wait for it in those 
circumstances where he or she may or should have information 
that is essential in obtaining the putative evidence.  Id.     

In this case, the RO has determined that the appellant's 
income is in excess of the specified annual maximum rate.  By 
the April 2004 statement of the case, the RO stated that the 
appellant's income for the year 2002 was $8,448, based on her 
award of SSA disability benefits at a rate $704 per month.  
In this regard, the RO indicated that in 2002, the VA 
provided nonservice-connected death pension for surviving 
dependent spouses with income up to $6,407.  Thus, the RO 
found that the appellant's income of $8,448 exceeded the 
limit set by law for a surviving spouse.  In addition, the RO 
also noted that for the year 2003, the appellant's income was 
$8,564, based on her award of SSA disability benefits at a 
rate of $713.70 per month.  The RO stated that in 2003, the 
VA provided nonservice-connected death pension for surviving 
dependent spouses with income up to $6,497.  Therefore, RO 
found that the appellant's income of $8,448 exceeded the 
limit set by law for a surviving spouse.  The RO noted that 
even when exclusions were taken from the appellant's income 
for Medicare payments, her income was still substantially in 
excess of the limit of $6,497.  The appellant has not 
presented any evidence to dispute the RO's calculations or 
any other determination made by the RO regarding her annual 
income.  As previously stated, this case was remanded in 
September 2005 for the purpose of getting financial 
information for the periods in question.  The appellant did 
not respond.  

In light of the above, the Board finds that the evidence of 
record shows that the appellant's income for 2002 and 2003 
exceeds the statutory limits for entitlement to death pension 
benefits.  The appellant's countable income clearly exceeds 
the income limits of $6,407 and $6,497 noted above.  

Although recognizing the veteran's service, the Board is 
nonetheless bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department. 38 U.S.C.A. § 7104(c) (West Supp. 
2005).  In this case, the law passed by Congress specifically 
prohibits the payment of VA death pension benefits to 
surviving spouses whose income exceeds certain levels, as 
does the appellant's.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
where the law and not the evidence is dispositive, the claim 
should be denied due to the lack of entitlement under the 
law. Because the appellant's income exceeds the statutory 
limits, she is not legally entitled to death pension 
benefits, regardless of the veteran's honorable service. 
Thus, the appellant's claim of entitlement to death pension 
benefits must be denied.


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


